Citation Nr: 0300633	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  01-06 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than December 
2, 1997 for the grant of service connection for an 
enlarged prostate.

2.  Entitlement to a combined evaluation greater than the 
40 percent currently assigned.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to 
December 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.


FINDINGS OF FACT

1.  A July 1994 rating decision denied the veteran's 
initial claim for service connection for an enlarged 
prostate; he did not appeal this decision after 
notice thereof.

2.  The veteran filed an application to reopen his 
claim for service connection for enlarged prostate on 
December 2, 1997.

3.  In September 2000 the Board granted service connection 
for enlarged prostate.  It was held that there was new and 
material evidence, and that there was a basis for 
allowance.  In November 2000 the RO assigned a 10 percent 
rating, effective December 2, 1997.

4.  Effective December 2, 1997, the veteran's service-
connected disabilities consisted of: left shoulder 
disability, evaluated as 20 percent disabling, lumbosacral 
strain, evaluated as 20 percent disabling and enlarged 
prostate, evaluated as 10 percent disabling. 


CONCLUSIONS OF LAW

1.  The July 1994 denial of service connection for 
enlarge prostate is final.  38 U.S.C.A. § 7105 (West 
1999); 38 C.F.R. § 20.1103 (2002).

2.  The criteria for an effective date prior to December 
2, 1997, for the grant of service connection for enlarged 
prostate have not been met.  38 U.S.C.A. §§ 5101, 5107, 
5110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.156, 3.400 
(2002). 

3.  The criteria for a combined evaluation greater than 40 
percent effective December 2, 1997, have not been met. 38 
C.F.R. § 4.25, and Table I (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change 
in the law during the pendency of this appeal, with 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  This law 
redefines the obligations of VA with respect to the duty 
to assist, including to obtain medical opinion where 
necessary, and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

At the outset, the Board notes that, as will be discussed 
in detail below, earlier effective date claims, such as 
the one now before the Board, generally involve a 
determination as to when a claim was received or when 
entitlement to certain benefits arose.  As such, in many 
such cases, the evidence to review is already of record.  
In any event, through the issuance of the statements of 
the case and other letters and documents, the veteran and 
his representative have been put on notice as to the 
evidence generally necessary to substantiate the claims.  
The veteran has not indicated the existence of any other 
evidence that is relevant to his claims.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the veteran's claims and that VA 
has fulfilled its obligation to assist him in the 
development of the relevant evidence. 

As there is no additional evidence to be obtained, more 
specific notice is not indicated.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  
Adjudication of this appeal, without referral to the RO 
for initial consideration under the new law, poses no risk 
of prejudice to the veteran.  See, e.g.,  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Therefore, the claim 
is ready for appellate review.

A.  Earlier Effective Date

A review of the veteran's claims file reveals that the 
veteran's original claim for service connection for 
enlarged prostate was received by VA in January 1994, and 
was denied by the RO in a rating decision dated in July 
1994.  The veteran was provided notice and did not appeal 
this denial.  Therefore, the July 1994 RO decision became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(2002).

In December 1997, the veteran sought to reopen his claim 
for service connection for this disorder, and in October 
1998, the RO again issued a rating decision denying the 
veteran's claim.  The veteran appealed this denial, and in 
September 2000 the Board determined that new and material 
evidence had been submitted to reopen the veteran's claim 
for service connection for enlarged prostate.  Service 
connection was granted by the Board.  In November 2000, in 
accordance with the Board's decision, the RO issued a 
rating decision in which it assigned December 2, 1997, as 
the effective date for a grant of service connection.  A 
10 percent rating was assigned.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a 
claim for an increase will be the date of receipt of the 
claim or the date entitlement arose, whichever is later  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (2002).  
For disability compensation stemming from direct service 
connection, the effective date will be the day following 
separation from active service or date entitlement arose 
if claim is received within 1 year of separation from 
active service; otherwise, date of receipt of claim, or 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i) (2002).

However, this case is governed by criteria pertinent to 
effective dates for reopened claims.  Because service 
connection was granted for enlarged prostate on the basis 
of new and material evidence received after a prior final 
denial, the effective date would be the latter of the date 
of the reopened claim or the date entitlement arose.  38 
C.F.R. § 3.400(q)(1)(ii), (r) (2002).  Service connection 
was ultimately granted based on the veteran's specific 
request to reopen his claim received on December 2, 1997.  
The Board has reviewed the evidence to determine whether a 
claim, formal or informal, exists after July 1994 (the 
date of the prior final RO decision on this matter), but 
before December 2, 1997 (the date of the veteran's 
application to reopen his claim).

Because the July 1994 RO denial is a final decision, the 
claim upon which that decision was based cannot serve as 
the basis for assignment of an effective date for a 
subsequent award of service connection.  The veteran's 
claim to reopen was received by VA on December 2, 1997.  
This is the date that was assigned by the RO as the 
effective date for the grant of service connection for 
enlarged prostate.  This is the earliest date that the RO 
could have assigned, since, as noted above, any evidence 
that the veteran had been diagnosed as having enlarged 
prostate prior to that date is not relevant to his 
effective date claim, as the effective date must be the 
either the date of receipt of the claim, or the date 
entitlement arose, whichever is later.

Based on the above, the earliest date of receipt of a 
reopened claim for service connection for enlarged 
prostate is December 2, 1997, the date the RO received 
notice of the veteran's intent to reopen his enlarged 
prostate claim.  In reaching this decision, the Board 
acknowledges that the VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran 
when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  However, that doctrine is not for application in 
this case because the preponderance of the evidence is 
against the veteran's effective date claim.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 
5107(b) (West Supp. 2002).


B.  Combined Rating in excess of 40 percent currently 
assigned.

Prior to December 2, 1997, the veteran was service 
connected for left shoulder strain with bursitis (20 
percent) and lumbosacral strain (20 percent) -for a 
combined rating of 40 percent.  38 C.F.R. § 4.25, Table I 
(2002).

In September 2000, the Board granted service connection 
for enlarged prostate.  In November 2000, in accordance 
with the Board's decision, the RO issued a rating decision 
in which it assigned an effective date of December 2, 1997 
for the 10 percent rating for enlarged prostate.  Although 
the RO had established service connection for an enlarged 
prostate at a 10 percent evaluation, there was no 
difference in the amount of VA compensation benefits to be 
paid to the veteran; in either case, he would receive 
payment of VA compensation benefits at the combined rating 
of 40 percent.  The veteran expressed disagreement with 
his assigned combined rating 

Combining service-connected ratings is not a matter of 
simple addition.  Rather, the computations for converting 
the various ratings for service-connected conditions are 
subject to the provisions of the Combined Ratings Table, 
the use of which is described in detail in 38 C.F.R. § 
4.25.  See 38 U.S.C.A. §§ 1155 and 1157 (West 1991).  
Combined ratings result from the consideration of the 
efficiency of the individual as affected first by the most 
disabling condition, then by the less disabling condition, 
then by other less disabling conditions, if any, in the 
order of severity.  38 C.F.R. § 4.25 (2002).

The combined value of the service-connected disabilities 
is then converted to the nearest number divisible by 10, 
and combined values ending in 5 are adjusted upward.  If 
there are more than two disabilities, the disabilities 
will be arranged in the exact order of their severity, and 
the combined value for the first two will be found as for 
two disabilities.  The combined value will be combined 
with the degree of the third disability (in order of 
severity), and so on.  Id.

The order of severity of the veteran's service-connected 
disabilities effective December 2, 1997 was therefore 20 
percent for left shoulder strain with bursitis, 20 percent 
for lumbosacral strain and 10 percent for enlarged 
prostate.  The ratings of 20 percent for the left shoulder 
disability and 20 percent for lumbosacral strain 
disability combine to 36 percent, and the required 
rounding upwards renders a total rating of 40 percent.  
Adding the additional 10 percent pursuant to the grant of 
service connection for enlarged prostate combines to 42 
percent, and the required rounding downward again renders 
a total rating of 40 percent.  See 38 C.F.R. §§ 4.25 (& 
Table I), 4.26.  Accordingly, a combined rating in excess 
of 40 percent effective December 2, 1997 is not 
established.


ORDER

An effective date prior to December 2, 1997, for the grant 
of service connection for enlarge prostate is denied.

Entitlement to a combined rating in excess of the 
currently assigned 40 percent rating is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


